Citation Nr: 1135392	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as pulmonary nodules, to include as due to asbestos exposure.

2.  Entitlement to service connection for skin cancer, claimed as malignant melanoma and/or basal cell carcinoma, to include as due to asbestos exposure and/or sun exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Veteran's appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for skin cancer, claimed as malignant melanoma, to include as due to asbestos exposure and/or sun exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's diagnosed pulmonary nodules are related to his military service, to include asbestos exposure;.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  In 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The DVB circular was subsumed verbatim as § 7.21 of VA Adjudication Procedure Manual (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same.  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  The procedural documents of record, to include the April 2010 Statement of the Case, concede that the Veteran was exposed, albeit minimally, to asbestos in the context of his military occupational duties.  Thus, consideration to whether the Veteran's diagnosed pulmonary nodules are related to his military service will be given, even though pulmonary nodules are not among the conditions listed in the M21-1MR for asbestos exposure.

The Veteran's service treatment records show no evidence of treatment for respiratory symptoms or a diagnosed respiratory disorder.  The Veteran's service personnel records indicate that he served as a storekeeper in the Navy.  The Veteran also testified at his August 2011 Board hearing that his job responsibilities included sweeping the decks of the ship, during which he noticed dust particles in the air, and that every night when he went to bed, he had to shake dust particles off his sheets.  

Pulmonary nodules were first diagnosed by way of a November 2006 chest computed tomography (CT) scan, which specifically showed questionable 1.5 centimeter nodular density versus some subsegmental atelectasis or scarring in the left costophrenic angle region, and a tiny nodule in the periphery of the right middle laterally, findings which were likely benign.  Subsequently, a July 2007 whole-body CT scan showed the same pulmonary nodule, with nothing to suggest metastatic disease, and a May 2008 chest CT showed stable bilateral pulmonary nodules, which was noted on a October 2008 private history and physical report.  A September 2009 chest CT report also noted that the pleural-based nodule in the anterior right upper lobe had been stable since 2006.  A July 2010 private treatment record noted the presence of the pulmonary lesions, and the Veteran's in-service asbestos exposure, and identified concern that the Veteran should continue to have routine CT chest scans to watch for mesothelioma.  A December 2010 chest CT showed a stable right upper lobe pulmonary nodule.  

As noted above, the evidence with respect to whether the Veteran's pulmonary nodules are related to his military service is in equipoise.  The March 2010 VA examiner concluded that it was less likely as not that the Veteran's pulmonary nodules were related to service, or to the conceded asbestos exposure therein, because the only current findings of any pulmonary disease was the small pulmonary nodule of the right lung which had been unchanged between the 2006 and 2009 chest CTs, and the chest CTs dated since 2006 were negative for pulmonary disease or other evidence of asbestos exposure such as findings of pleural plaques.  

Conversely, Dr. Voigtlander's February 2011 opinion letter noted the Veteran's exposure to asbestos from the pipes, wiring, furnaces, and boilers present on all ships existing during the Veteran's era of service.  He stated that although the Veteran worked primarily in the ship's stores, and not as a machinist, pipe fitter, or engineer, he would have been exposed to asbestos simply by being around those ship components.  Dr. Voigtlander also indicated that other likely causes of the diagnosed pulmonary nodules, to include histoplasmosis, sarcoidosis, tuberculosis, or metastatic melanoma, were inconsistent with the Veteran's prior places or residence or medical history to include his bout of melanoma, which was shown on full-body scan to not have metastasized to the lungs or any other part of the body.  Based on the Veteran's history and clinical course, and because the common causes of pulmonary nodules appear to have been ruled out, the nodules likely represented a reaction to asbestos.

Both the VA examiner's and Dr. Voigtlander's opinions are based on consideration of the Veteran's in-service asbestos exposure, which was conceded by the RO, as noted above.  While the VA examiner's opinion is predicated on the findings of the CT scans, which do not show asbestos-specific findings, it does not address the other possible causes of the pulmonary nodules, which Dr. Voigtlander's opinion both addresses and rules out based on the other evidence of record.  While Dr. Voigtlander's opinion admits that a histological study would help to make a more definitive diagnosis, he still opines that it is likely that the nodules are the result of the in-service exposure.  Indeed, for service connection to be granted only requires that a physician find it at least as likely as not that a currently diagnosed condition is related to service.  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Ultimately, the two opinions of record, while stating different conclusions as to the etiology of the Veteran's respiratory disability, are both sufficiently credible and probative to the issue on appeal.  As the evidence is in relative equipoise, service connection is warranted.


ORDER

Entitlement to service connection for a respiratory disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

Skin cancer, to include melanoma, is not among the list of diseases subject to presumptive service connection for asbestos exposure.  See M21-1MR, Part VI, Subpart ii, Chapter 2(C) (9) (b).  However, there are no opinions of record as to whether either the Veteran's melanoma, removed in November 2006, or basal cell carcinoma, removed in March 2010, are related directly to his military service.  Indeed, the Veteran testified during his January 2011 Decision Review Officer hearing that he was exposed to concentrated sunlight off the deck of the ships to which he was assigned during service.  Accordingly, a VA examination must be conducted so that the etiology of the Veteran's skin cancer may be determined.

Accordingly, the issue of entitlement to service connection for skin cancer, claimed as melanoma and/or basal cell carcinoma, to include as due to asbestos exposure, is REMANDED for the following actions:

1.  Schedule the Veteran for a VA skin diseases examination to determine the etiology of his history of skin cancer.  The claims file and a copy of this Remand must be reviewed by the examiner prior to the examination.  The examiner should interview the Veteran as to his history of sun exposure, both in service and subsequent to service.  thereafter, and in consideration of the Veteran's other contentions of record, the examiner should opine as to whether the Veteran's history of skin cancer is at least as likely as not (50 percent probability or greater) related to his military service or any incident therein.  A complete rationale should be provided for any opinion stated.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


